Citation Nr: 0822456	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-21 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck condition, 
claimed as secondary to service-connected left shoulder 
strain, post acromioclavicular separation.


ATTORNEY FOR THE BOARD

B. Tuttle, Law Clerk


INTRODUCTION

The veteran had active service from September 1989 until 
January 1992.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran service connection for a left shoulder condition, 
neck condition, chronic sinus condition, and chronic chest 
congestion.

In April 2006, the RO issued another decision which 
determined that the veteran was entitled to service 
connection for a left shoulder strain, post acromioclavicular 
separation, with an evaluation of 10 percent effective 
January 6, 2005.  An April 2006 statement of the case (SOC) 
denied service connection for a neck condition on a secondary 
basis.


FINDING OF FACT

There is no competent and probative medical evidence in the 
record of a diagnosis of, or treatment for, a neck disorder 
which either originated in service or is proximately due to 
or the result of the veteran's service-connected shoulder 
disability, on either a causation or aggravation basis.


CONCLUSION OF LAW

A neck disorder was not incurred in or aggravated by military 
service, nor is there a current neck disorder which is due 
to, the result of, or aggravated by the veteran's service-
connected shoulder disability.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a veteran before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  If, however, VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in an SOC or 
supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007); petition 
for cert. filed (U.S. March 21, 2008) (No. 07-1209).

The veteran filed his original claim for disability benefits 
in January 2005, and in February 2005 the RO sent him a 
letter informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letter informed 
the veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  
He was advised that it is his responsibility to provide or 
identify, and furnish authorization where necessary for the 
RO to obtain, any supportive evidence pertinent to his claim.  
See 38 C.F.R. § 3.159(b)(1).  The Board finds that the 
content of the February 2005 letter provided to the veteran 
complied with requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist.

The veteran averred that he had received private treatment 
for his claimed neck condition after service.  In March 2005, 
the RO sent a letter requesting that the veteran identify his 
treating physician and/or submit evidence on both his claimed 
neck spasm disability as well as evidence showing a 
connection between the neck condition and shoulder separation 
condition.  The veteran failed to respond.

Subsequently, the June 2005 and April 2006 rating decisions 
and the April 2006 SOC explained the basis for the RO's 
actions, and the SOC provided him with an additional 60-day 
period to submit more evidence.  The RO again sent a letter 
in July 2006 requesting the pertinent records and asking the 
veteran to complete an authorization and consent to release 
information to VA.  Lastly, an October 2006 SSOC explained 
the basis for the RO's final action denying the neck 
condition claim and provided the veteran with an additional 
60-day period to submit more evidence.  Although a response 
to the SSOC was optional, the veteran did not take the 
opportunity to respond.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

The law is clear that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran failed to respond to repeated requests 
for records related to his claimed neck condition in VCAA 
letters from the RO.  In light of such passivity on the part 
of the veteran, VA cannot be held to have failed in its duty 
to notify and assist.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The RO's March 2006 
VCAA letter contained an explanation of the Dingess criteria, 
and the explanation was repeated in another letter, and in 
the SOC, in April 2006.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development because the veteran has demonstrated 
an unwillingness to respond to repeated requests for 
information.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional 
benefits flowing to the veteran.  The Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

II.  Service Connection Claim

The veteran contends a portion of his neck is subluxed, a 
disability he states is secondary to his service-connected 
shoulder disability.  He claims this neck condition can be 
responsible for other irritations he has, including spasms 
and pain.

A.  Factual Background

Service treatment records (STRs) show the veteran suffered a 
left shoulder injury as the result of falling down stairs on 
October 5, 1991.  The STRs show the veteran was diagnosed 
with and treated for a left acromioclavicular joint 
separation, based on X-ray findings.  The STRs are silent as 
to any complaint, treatment, or finding referable to a neck 
disorder.

As noted above, the veteran reported he had been treated by 
private health care providers for his neck.  The veteran 
contends these health care providers both diagnosed a neck 
disability and also opined that the neck disability was the 
result of the now service-connected left shoulder disability.  
However, the veteran failed to provide these records or 
provide information and release of records sufficient to 
allow VA to obtain them.  The record is thus bereft of any 
medical evidence tending to establish a diagnosis of a neck 
disability that could be etiologically related to the 
veteran's service-connected shoulder disability.

In a March 2006 VA examination, conducted following the RO's 
initial rating decision denying service connection for the 
shoulder, neck, sinus, and congestion conditions, the veteran 
was diagnosed with a "[l]eft AC joint separation, while in 
service with residual of left shoulder strain without any 
recurrence of separation."  The examiner concluded that in 
his opinion, "it is more likely than not that [the] current 
[left] shoulder condition is due to injury in service[,] with 
progressive worsening."  The report was silent regarding any 
neck-related condition.

B.  Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303(a), 3.304 (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a 
current disability, medical, or in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Under 38 C.F.R. §3.303(b), an alternative method of 
establishing the second and/or third element is through a 
demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate:  (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  The present case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
affect the outcome herein.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

C.  Analysis

The veteran contends that he has a neck condition that is 
related to his service-connected left shoulder disability.  
In a statement received by the RO in May 2006, he said that 
"it would seem obvious that one injury would correlate with 
the other, especially over time."  He also averred that 
"[t]he few Chiropractors and so forth that I've been to over 
the years tell me how the now subluxated portion of my neck 
'can' be responsible for all the other irritations that I 
have."

As noted above, VA examination records show only that the 
veteran has been diagnosed with, and treated for, a shoulder 
disability.  The question on appeal is whether the veteran 
has a neck disability that is causally related to his 
service-connected left shoulder injury.  As noted above, 
secondary service connection requires a showing of disability 
which is proximately due to or the result of a service-
connected disease or injury.

The STRs show no complaints, findings, or treatment of any 
neck disorder, and the veteran does not contend otherwise.  
Although the veteran claims he has a neck condition, there is 
no evidence of diagnosis or treatment for such a condition.  
In addition, no competent evidence of record exists showing 
that the veteran's claimed neck disability is related to his 
service-connected left shoulder injury.  38 C.F.R. § 3.310.

The veteran avers that he manifests neck pain and spasms.  
Notwithstanding, the Court has held that Congress 
specifically limited entitlement to service-connected 
benefits to cases in which there is a current disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted"); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Without a diagnosis of a neck condition, or a disorder 
manifested by these symptoms, the veteran's reported 
complaints cannot in and of themselves constitute 
disabilities for which service connection may be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("in 
the absence of proof of a present disability, there can be no 
valid claim.").  The Board recognizes that the presence of a 
chronic disability at any time during the claims process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, there is no competent evidence of 
record which shows that the veteran has ever demonstrated a 
neck disability, at any point during his claim.  

With all due respect for the veteran's assertion that 
chiropractors and/or other health care providers have told 
him that there "can" be a relationship between his claimed 
neck disorder and his other "irritations," the Board must 
point out that the use of terms such as "may", or "can 
be", makes a doctor's opinion speculative in nature.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence merely indicating that a claimed disorder "may or 
may not" be related to service is too speculative to 
establish any such relationship).  Moreover, despite numerous 
requests for medical evidence in support of his claim, the 
veteran has submitted no documentary evidence of the post-
service treatment to which he refers.

The preponderance of the evidence is against the claim for a 
neck condition that is related to the veteran's service-
connected left shoulder disability.  Thus, the benefit-of-
the-doubt rule accordingly does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a neck condition, claimed as secondary 
to service-connected left shoulder strain, post 
acromioclavicular separation, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


